DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,388,321 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites a  method comprising: receiving a video loop portion included in a video file; receiving an audio loop portion included in an audio file; analyzing at least a portion of the audio file based on an audio characteristic; identifying a plurality of segment locations within the audio file based on the analyzing, the plurality of segment locations defining a plurality of audio segments of the audio file; presenting, in a user interface, segment location indicators representing at least some of the identified plurality of segment locations within the audio file; receiving a modification of an audio loop portion selector configured for selecting a number of the presented segment location indicators; and automatically generating an audio-visual (AV) loop file that includes the video loop portion and at least one of the plurality of segment locations in the audio file as indicated by the audio loop portion selector.
Claim19 recites a non-transitory computer-readable storage medium having stored therein instructions that when executed cause at least one processor to perform operations, the operations comprising: receiving a video loop portion included in a video file; receiving an audio loop portion included in an audio file; analyzing at least a portion of the audio file based on  an audio characteristic; identifying a plurality of segment locations within the audio file based on the analyzing, the plurality of segment locations defining a plurality of audio segments of the audio file; presenting, in a user interface, segment location indicators representing at least some of the identified plurality of segment locations within the audio file; receiving a modification of an audio loop portion selector configured for selecting a number of the presented segment location indicators; and automatically generating an audio-visual (AV) loop file that includes the video loop portion and at least one of the plurality of segment locations in the audio file as indicated by the audio loop portion selector.

Claim20 recites a non-transitory computer-readable storage medium having stored therein instructions that when executed cause at least one processor to generate a graphical user interface, the graphical user interface comprising: a preview area presenting a video loop portion included in a video file; and an audio loop portion selector for presenting segment location indicators corresponding to a plurality of segment locations of an audio loop portion of an audio file, and for receiving a modification to select a number of the presented segment location indicators, wherein at least a portion of the audio file is analyzed based on an audio characteristic, a plurality of segment locations within the audio file is identified based on the analyzing, the plurality of segment locations defining a plurality of audio segments of the audio file, and wherein an audio-visual (AV) loop file is automatically generated that includes the video loop portion and at least one of the plurality of segment locations in the audio file as indicated by the audio loop portion selector.
The closest prior art, Lin et al US 2005/0182503, Vilermo US 2014/0270710, either singularly or in combination fail to anticipate or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484